United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
CLEMENT J. ZABLOCKI MEDICAL CENTER, )
Milwaukee, WI, Employer
)
__________________________________________ )
S.H., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1279
Issued: April 18, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 23, 2017 appellant, through counsel, filed a timely appeal from an April 26, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a recurrence
of total disability on November 30, 2015 causally related to her June 9, 2011 employment injury;
and (2) whether OWCP properly denied appellant’s request for authorization of right shoulder
surgery.
FACTUAL HISTORY
On June 29, 2011 appellant, then a 42-year-old sales clerk, filed a traumatic injury claim
(Form CA-1) alleging that she sustained right upper back, neck, and shoulder injuries on June 9,
2011 when a 52-inch television fell on her back while she was retrieving a 32-inch television for
a customer. She stopped work on June 23, 2011. OWCP accepted appellant’s claim for right
shoulder tendinopathy on November 30, 2011. It authorized wage-loss compensation benefits on
January 10, 2012 for disability beginning August 10, 2011. Appellant returned to work with
restrictions on August 15, 2011 and stopped work on August 29, 2011. On January 10, 2012
OWCP authorized compensation for disability beginning August 10, 2011. Appellant returned to
light-duty work on February 10, 2012. On June 20, 2014 she accepted a sales clerk position at the
employing establishment. Appellant stopped work on August 10, 2014 and OWCP authorized
compensation benefits.
On August 11, 2014 appellant underwent a right shoulder magnetic resonance imaging
(MRI) scan which demonstrated partial tears of the supraspinatus and infraspinatus tendons and a
possible focal full-thickness tear. A second MRI scan on August 26, 2011 demonstrated mild
subscapularis tendinopathy. Appellant was assigned to the position of food service worker on
September 29, 2014. She underwent an authorized right shoulder arthroscopy with rotator cuff
repair on December 2, 2014.
Appellant filed a notice of recurrence (Form CA-2a) on December 26, 2014 alleging that
on April 24, 2014 she developed a recurrence due to the June 9, 2011 work injury. She asserted
that she was not provided light-duty work. Rather appellant continued in her date-of-injury job.
She returned to modified-duty work on December 29, 2014. Appellant filed a claim for
compensation for intermittent disability and part-time leave without pay (LWOP) beginning
January 25, 2015, which OWCP authorized. OWCP accepted her claim for a recurrence of
disability, effective August 1, 2014, by decision dated February 20, 2015. On February 24, 2015
it notified appellant that her accepted conditions included calcifying tendinitis of the right
shoulder, right cervicalgia, and right rotator cuff tear. Appellant continued to perform part-time
modified-duty work, with wage-loss compensation paid through May 2015 when she returned to
full-time light-duty work.
In a report dated May 13, 2015, appellant’s attending physician, Dr. William Pennington,
an orthopedic surgeon, noted that appellant continued to report right shoulder pain and stiffness.
On examination he found intact rotator cuff strength, no muscle atrophy, and minimal tenderness
over the anterior superior shoulder region. Dr. Pennington recommended physical therapy for
aggressive posterior capsular stretching and noted that, without improvement, appellant might
require either repeated imaging or a posterior capsule release procedure. On June 12, 2015 he
again noted appellant’s issues with stiffness and pain. Dr. Pennington recommended an additional
2

MRI scan and determined that appellant should continue light duty. Appellant underwent a right
shoulder MRI scan and arthrogram on July 8, 2015 which demonstrated an intact double bundle
tendon to osseous rotator cuff repair as well as a small focal partial less than 50 percent bursal
sided surface tear measuring seven millimeters involving the junction of the supra and
infraspinatus tendons.
On July 24, 2015 Dr. Mary Jo Mccoy, a Board-certified family practitioner, noted that
appellant missed work on July 23 and 24, 2015 due to increased right shoulder pain due to her
work injury. She related that appellant could return to restricted duty on July 27, 2015.
In a note dated July 28, 2015, Dr. Dean W. Ziegler, an orthopedic surgeon, recommended
a manipulation under anesthesia which appellant declined. He read appellant’s July 8, 2015 right
shoulder MRI scan as demonstrating a small amount of fluid in the sub deltoid bursa with no
obvious tearing of the cuff. Dr. Ziegler diagnosed right shoulder postsurgical stiffness with
posterior inferior capsule tightness.
Appellant filed a claim for compensation (Form CA-7) LWOP for the period July 23
through 28, 2015. On September 1, 2015 OWCP requested additional evidence to support the
claim for 19.25 hours from July 23 through 28, 2015. It noted that appellant had been released to
light-duty work, which was available for this period. OWCP afforded appellant 30 days to submit
additional medical evidence in support of her claim.
Dr. Zeigler completed a note on August 27, 2015 and reported that appellant had continued
difficulty, pain, and irritability in her right shoulder. He noted that appellant had reached a plateau
and was experiencing difficulty with using the arm away from her body and overhead. Dr. Ziegler
noted loss of range of motion in the right shoulder and weakness and irritability with supraspinatus
testing. He opined that appellant would be a candidate for surgery including arthroscopy and
capsular release and a possible rotator cuff repair.
Appellant requested to change physicians on September 14, 2015. She submitted a note
from Dr. Ziegler dated October 29, 2015 diagnosing rotator cuff repair with postsurgical stiffness
and dysfunction. Dr. Ziegler found that appellant’s right shoulder was irritable and painful with
supraspinatus testing. He provided restrictions of no overhead work and a 10-pound weight limit.
On November 24, 2015 OWCP authorized her change of physicians to Dr. Ziegler.
In a note dated December 1, 2015, Dr. Mccoy found appellant experienced an acute
exacerbation of her chronic right shoulder pain and was totally disabled. She noted, “As there is
no safe light duty that she is able to participate in at work, she should be placed on medical leave
until further evaluated by the orthopedist who will be determining what surgical and medical care
needs to be given next.”
By decision dated December 3, 2015, OWCP denied appellant’s claim for compensation
for the period July 23 through 24, 2015. Counsel requested an oral hearing from OWCP’s Branch
of Hearings and Review regarding the December 3, 2015 decision. An oral hearing was held on
August 10, 2016. In an October 4, 2016 decision, a hearing representative reversed the
December 3, 2015 decision finding that Dr. Mccoy’s December 1, 2015 report was sufficient to

3

establish appellant’s total disability on July 23 and 24, 2015. On December 3, 2015 it paid for
3.25 hours of wage-loss compensation on July 28, 2015.
Dr. Mccoy completed an additional note date December 3, 2015, received by OWCP on
December 16, 2015. He reported that appellant could not safely lift objects greater than two
pounds beginning July 24, 2015, and had pain and decreased range of motion in the right shoulder.
She noted that appellant missed work on July 23, 24, and 28, 2015 due to her right shoulder
condition, as there was no light-duty work which did not involve lifting or use of the right arm.
On December 3, 2015 Dr. Ziegler found that appellant had weakness in the supraspinatus.
He examined appellant on December 8, 2015 and noted her continued symptoms including
paresthesias down the hand and pain down the arm. Dr. Ziegler reviewed appellant’s MRI scan
and found evidence of damage to the supraspinatus tendon rotator cuff consistent with the physical
examination. He recommended arthroscopy and then rotator cuff repair as well as capsular release
to the posterior capsule. Dr. Ziegler found that appellant was totally disabled from work, pending
her repeat right shoulder surgery. He requested authorization for a second right shoulder surgery
on December 9, 2015.
On December 18, 2015 appellant filed a claim for compensation (Form CA-7) requesting
wage-loss compensation for the period November 30 through December 4, 2015.
In a December 22, 2015 letter, OWCP noted that appellant’s Form CA-7 indicated a
possibility of a recurrence. It requested additional factual and medical evidence in support of
appellant’s work stoppage and afforded her 30 days for a response.
On December 28, 2015 OWCP referred appellant for a second opinion evaluation with
Dr. Mysore S. Shivaram, an orthopedic surgeon.
Appellant responded to OWCP’s request for factual information on January 5, 2016 and
noted that when she returned to work in December 2014, she worked in the food service
department where there was no light-duty work available. She also alleged that she returned to
work too soon and that, along with physical therapy, this was a strain. Appellant listed her job
duties including handling heavy pans, trays, salad dressing bottles, carts, and cans of food. She
also noted that she was required to wipe wide areas which exceeded her pushing restriction.
Dr. Ziegler completed a report on January 5, 2016 and again recommended a second right
shoulder surgery. He reported decreased motion and marked decreased function of her right
shoulder. Dr. Ziegler opined that there was no light-duty work available at the employing
establishment and that appellant could not perform full-duty work. Consequently he found that
appellant was totally disabled. On January 13, 2015 Dr. Ziegler completed a work capacity
evaluation (OWCP-5c) and found that appellant could not use her right arm.
On January 20, 2016 appellant filed a notice of recurrence (Form CA-2a) and alleged that
her recurrence occurred as she was expected to perform duties that were repetitive on a daily basis
including lifting and pulling with both arms. The employing establishment advised that
appropriate light-duty work was provided.

4

The employing establishment offered appellant a light-duty position with no use of her
right arm on January 3, 2016. Appellant’s duties were operating the cash register in the cafeteria,
greeting customers, and explaining about the catalog service. The physical requirements were
sedentary with walking as needed.
Dr. Ziegler completed a second work restriction evaluation on January 21, 2016 and opined
that appellant had significant right shoulder dysfunction that required surgery. He indicated that
appellant could not reach, reach above the shoulder, bend, stoop, push, pull, or lift. Dr. Ziegler
also restricted appellant’s repetitive movements of her wrists and elbows to one hour each.
Dr. Shivaram completed a report on February 9, 2016 and reviewed the statement of
accepted facts (SOAF). He noted appellant’s history of injury, her medical history and her 2014
surgery. Dr. Shivaram reviewed appellant’s July 8, 2015 MRI scan. On examination he found no
evidence of swelling, atrophy, or tenderness in the right shoulder. Dr. Shivaram found mild
limitation of range of motion, but an overall satisfactory right shoulder examination. He diagnosed
right shoulder tendinitis, cervicalgia, and right shoulder rotator cuff tear repaired. Dr. Shivaram
opined that appellant’s rotator cuff repair was satisfactory based on the follow up MRI scan. He
concluded that appellant was capable of returning to regular duty without restrictions on
February 1, 2016. Dr. Shivaram noted that appellant had mild right shoulder range of motion
limitation which should be treated with a continued home exercise program.
In a note dated February 11, 2016, Dr. Ziegler opined that appellant had a partial thickness
tear of the rotator cuff which required surgery. He opined that appellant could work as a greeter,
but should not work as a cash register operator and should not be required to wipe tables even with
her left hand. On March 17, 2016 Dr. Ziegler found that appellant had difficulty clearing the
greater tuberosity under the acromion and pain with her arm away from her body and pain with
supraspinatus testing. He recommended surgery.
OWCP referred appellant for an impartial medical examination on March 23, 2016 with
Dr. David S. Haskell, a Board-certified orthopedic surgeon, to resolve the conflict of medical
opinion regarding appellant’s work restrictions and need for further medical treatment.
Dr. Ziegler performed a repeat right shoulder arthroscopy on April 13, 2016. He found a
partial-thickness tear involving the deep surface of the supraspinatus tendon in an area about 1.2
centimeters (cm) in width involving 60 percent of the thickness of the tendon as well as some
superficial tearing on the posterior aspect of the supraspinatus about 1.2 cm in width and about 0.8
cm in thickness. Dr. Ziegler opined these were chronic tears, traumatic from a work-related injury
with overuse.
Dr. Haskell completed a report on April 27, 2016 and reviewed the SOAF. He described
appellant’s initial employment injury and her accepted conditions of right shoulder tendinitis,
cervicalgia, and rotator cuff tear. Dr. Haskell reviewed appellant’s diagnostic testing and found
that her July 8, 2015 MRI scan demonstrated an intact double bundle tendon to osseous rotator
cuff repair. He also noted that appellant underwent an additional rotator cuff repair two weeks
prior to his examination. Dr. Haskell did not have Dr. Ziegler’s operative report for review. He
opined that at the time of her original injury on June 9, 2011 appellant did not sustain an injury to
her rotator cuff, but manifested evidence of a preexisting tendinopathy and subsequent partial tear
5

of the rotator cuff. Dr. Haskell noted that OWCP accepted right rotator cuff tear and that the
subsequent treatment and restrictions for this condition were also related to the accepted injury.
He found that, following the December 2, 2014 rotator cuff repair, appellant could return to
employment as a food service worker approximately six weeks postoperatively with restrictions
of no overhead work for an additional six weeks. Dr. Haskell determined that appellant currently
had restrictions due to her second right shoulder surgery.
On May 23, 2016 OWCP requested a supplemental report from Dr. Haskell addressing
whether the April 13, 2016 right shoulder surgery was necessary. Dr. Haskell responded on
May 25, 2016 and reviewed the July 8, 2015 MRI scan. He noted, “with the benefit of an
additional MRI scan or arthrogram on February 11, 2016,” that Dr. Ziegler found a partialthickness tear of the rotator cuff. Dr. Haskell reviewed Dr. Ziegler’s April 13, 2016 operative
report and noted his findings of a partial-thickness tear of the supraspinatus tendon involving 60
percent of the thickness of the tendon. He opined that, based on the July 8, 2015 MRI scan, he
would not have recommended any additional surgery, but would proceed with nonoperative
manipulation of the shoulder to relieve adhesive capsulitis. Dr. Haskell also noted, “In our
experience, which is supported by the literature, partial tears of the rotator cuff measuring less than
50 percent of the cuff generally should be treated nonoperatively.”
By decision dated June 16, 2016, OWCP denied appellant’s claim for recurrence finding
that she had not established a material worsening of her accepted work-related conditions. Counsel
requested an oral hearing on June 23, 2016.
By decision dated July 21, 2016, OWCP denied authorization for appellant’s right rotator
cuff repair surgery. It determined that the weight of the medical opinion evidence rested with
Dr. Haskell and he found the additional surgery was not medically necessary. On August 1, 2016
counsel requested an oral hearing.3
A hearing was held before an OWCP hearing representative on February 14, 2017
regarding the June 16 and July 21, 2016 decisions of OWCP. Appellant testified that she resigned
from her position with the employing establishment on November 8, 2016. She also asserted that,
at the time of her initial injury, several televisions fell on her in a domino effect.
By decision dated April 26, 2017, OWCP’s hearing representative affirmed OWCP’s
June 16 and July 21, 2016 decisions, finding that appellant failed to meet her burden of proof to
establish a recurrence of disability on November 30, 2015. She further found that OWCP properly
denied authorization for right rotator cuff repair surgery.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused
the illness. This term also means an inability to work that takes place when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her work3

Appellant alleged an additional work-related right shoulder traumatic injury on August 16, 2016.

6

related injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.4
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of record
establish that she can perform the light-duty position, the employee has the burden of proof to
establish by the weight of the reliable, probative, and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty requirements.5 This burden includes the necessity of
furnishing medical evidence from a physician who, on the basis of a complete and accurate factual
and medical history, concludes that the disabling condition is causally related to employment
factors and supports that conclusion with sound medical reasoning.6 A medical report is of limited
probative value on a given medical question if it is unsupported by medical rationale.7 Medical
rationale includes a physician’s detailed opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment activity.
The opinion of the physician must be based on a complete factual and medical background of the
claim, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and specific employment
activity or factors identified by the claimant.8
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a recurrence of
total disability on or after November 30, 2015 causally related to her June 9, 2011 employment
injury.
In support of her claim for a recurrence of total disability beginning November 30, 2015,
appellant failed to sufficiently allege a change in the nature and extent of her light-duty job
requirements and the record indicates that the employing establishment provided appropriate light
duty. Instead, appellant has attempted to establish a change in the nature and extent of her injuryrelated condition rendering her totally disabled beginning November 30, 2015. In support of her
claim, appellant submitted a note from Dr. Mccoy dated December 1, 2015 which reported that
appellant experienced an acute exacerbation of her chronic right shoulder pain on
November 30, 2015. She opined that there was no safe light-duty work that appellant could
perform and that she required medical leave. This report does not provide the necessary medical
rationale sufficient to explain how appellant’s injury-related condition had changed such that she
could no longer perform her light-duty job requirements. Rather, Dr. Mccoy merely diagnosed
4

20 C.F.R. § 10.5(x).

5

Terry R. Hedman, 38 ECAB 222 (1986); M.S., Docket No. 16-1907 (issued August 19, 2017).

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

T.F., 58 ECAB 128 (2006).

8

A.D., 58 ECAB 149 (2006).

7

pain. The Board has held that the mere diagnosis of “pain” does not constitute the basis for
payment of compensation.9 Without further diagnosis and medical reasoning this report is
insufficient to meet appellant’s burden of establishing a recurrence of total disability on or after
November 30, 2015.
Dr. Ziegler found that appellant was totally disabled from work beginning
December 3, 2015. He again found that appellant demonstrated weakness in the supraspinatus.
Dr. Ziegler examined appellant on December 8, 2015 and reported continued right shoulder
symptoms including loss of range of motion and paresthesias down the hand.
OWCP referred appellant for a second opinion evaluation with Dr. Shivaram.
Dr. Shivaram opined that appellant’s rotator cuff repair was satisfactory and concluded that
appellant was capable of returning to regular-duty work without restrictions at the time of his
February 1, 2016 examination.
The Board finds that OWCP properly found a conflict of medical evidence regarding
appellant’s ongoing work restrictions and need for further medical treatment between
Drs. Shivaram and Ziegler, and referred appellant to Dr. Haskell, to resolve those conflicts.
Dr. Haskell completed a report on April 27, 2016 and reviewed the SOAF. He described
appellant’s initial employment injury and her accepted conditions of right shoulder tendinitis,
cervicalgia, and rotator cuff tear. Dr. Haskell reviewed appellant’s diagnostic testing and found
that her July 8, 2015 MRI scan demonstrated an intact double bundle tendon to osseous rotator
cuff repair. He also noted that appellant underwent an additional rotator cuff repair two weeks
prior to his examination. On the issue of appellant’s disability, Dr. Haskell found that following
the December 2, 2014 rotator cuff repair appellant could have returned to employment as a food
service worker approximately six weeks postoperatively with restrictions of no overhead work for
an additional six weeks. As the report of Dr. Haskell is based on a proper factual and medical
history and provides a rationalized basis for his medical conclusion, his report is entitled to the
special weight of the evidence.
LEGAL PRECEDENT -- ISSUE 2
Section 8103 of FECA provides that the United States shall furnish to an employee who is
injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree, or the period of disability, or aid in lessening the amount of monthly compensation.10
While OWCP is obligated to pay for treatment of employment-related conditions, the employee
has the burden of proof to establish that the expenditure is incurred for treatment of the effects of
an employment-related injury or condition.11

9

Robert Broome, 55 ECAB 339 (2004).

10

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999); P.F., Docket No. 16-0693 (issued
October 24, 2016).
11

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

8

In interpreting this section of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided under section 8103, with the only limitation on OWCP’s
authority being that of reasonableness.12 Abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logic and probable deductions from established facts. It is not enough to merely show that
the evidence could be construed so as to produce a contrary factual conclusion.13 To be entitled
to reimbursement of medical expenses, a claimant has the burden of proof to establish that the
expenditures were incurred for treatment of the effects of an employment-related injury or
condition. Proof of causal relationship in a case such as this must include supporting rationalized
medical evidence.14 In order for a surgical procedure to be authorized, a claimant must submit
evidence to show that the requested medical treatment is for a condition causally related to an
employment injury and that it is medically warranted. Both of these criteria must be met in order
for OWCP to authorize payment.15
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.16 This is called a referee examination
and OWCP will select a physician who is qualified in the appropriate specialty and who has no
prior connection with the case.17
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.18
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for authorization of right
shoulder surgery.
OWCP accepted that appellant sustained employment-related calcifying tendinitis of the
right shoulder, right cervicalgia, and right rotator cuff tear. It authorized arthroscopic surgery on
November 20, 2014 and appellant underwent a right shoulder arthroscopy with rotator cuff repair
12

See D.K., 59 ECAB 141 (2007).

13

Minnie B. Lewis, 53 ECAB 606 (2002).

14

M.B., 58 ECAB 588 (2007).

15

R.C., 58 ECAB 238 (2006).

16

Supra note 2; B.C., 58 ECAB 111 (2006); M.S., 58 ECAB 328 (2007).

17

Supra note 15.

18

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

9

on December 2, 2014. On December 8, 2015 Dr. Ziegler requested authorization for repeat right
shoulder arthroscopy. OWCP referred appellant for a second opinion evaluation with
Dr. Shivaram, who opined that appellant’s rotator cuff repair was satisfactory based on the followup MRI scan. The Board finds that OWCP properly determined that a conflict in medical opinion
existed between appellant’s attending physician, Dr. Ziegler, who recommended a repeat right
shoulder arthroscopy and Dr. Shivaram, an OWCP physician, who opined that appellant had a
satisfactory result from her initial surgery. OWCP properly referred appellant to Dr. Haskell for
an impartial medical opinion.
The Board finds that the weight of the medical evidence rests with the opinion of
Dr. Haskell, who examined appellant, reviewed the medical evidence, and found that the repeat
right shoulder arthroscopy was not medically warranted. As noted, for a surgical procedure to be
authorized, a claimant must show that the surgery is for a condition causally related to a work
injury and that it is medically warranted.
In his April 27 and May 25, 2016 reports, Dr. Haskell reviewed the SOAFs, appellant’s
diagnostic studies and reported findings. He also reviewed Dr. Ziegler’s April 13, 2016 operative
report and noted those findings of a partial thickness tear of the supraspinatus tendon involving 60
percent of the thickness of the tendon. Dr. Haskell determined that based on the July 8, 2015 MRI
scan he would not have recommended any additional surgery, but would have proceed with
nonoperative manipulation of the shoulder to relieve adhesive capsulitis. He opined that partial
tears of the rotator cuff measuring less than 50 percent of the cuff should be treated without
surgery. Dr. Haskell concluded that, based on his examination and findings, the second right
shoulder arthroscopy was not warranted as a result of the work injury.
In situations where the case is referred to an impartial medical specialist for the purpose of
resolving a medical conflict, the opinion of such specialist, if sufficiently well rationalized and
based upon a proper factual background, must be given special weight.19 The Board finds that
Dr. Haskell provided a well-rationalized opinion based on a complete background, his review of
the accepted facts, the medical record, and his examination findings. Dr. Haskell’s opinion that
the right shoulder arthroscopy was not medically warranted is entitled to special weight and
represents the weight of the evidence.
The only limitation on OWCP’s authority is approving or disapproving service under
FECA is one of reasonableness.20 In the instant case, appellant requested surgery. OWCP obtained
an impartial medical examination through Dr. Haskell who clearly found the surgery not
warranted. It, therefore, had sufficient evidence upon which it made its decision to deny surgery
and did not abuse its discretion.

19

5 U.S.C. § 8123(a); Guiseppe Aversa, 55 ECAB 164 (2003); P.F., supra note 10.

20

Daniel J. Perea, 42 ECAB 214, 221 (1990); P.F., supra note 10.

10

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds appellant has not met her burden of proof to establish a recurrence of total
disability on November 30, 2015 causally related to her June 9, 2011 employment injury. The
Board further finds that OWCP properly denied appellant’s request for authorization of shoulder
surgery.
ORDER
IT IS HEREBY ORDERED THAT the April 26, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 18, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

